Action to recover damages for conversion by defendants of 518 bags of sugar stored in their warehouse by plaintiff. Judgment for plaintiff unanimously affirmed, with costs. Reduction in the amount of the judgment is not warranted. Although the damages awarded exceed the value of the sugar at the time of its conversion by defendants, this excess is approximately equal to the amount of interest which should have been allowed plaintiff, but was erroneously withheld, on the value of the sugar from time of conversion to date of judgment, (Wilson v. City of Troy, 135 1ST. Y. 96, 104-105; White v. Wilier, 78 H. Y. 393.) Present— Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.